Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127834(63)(66)                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  MICHIGAN TOOLING ASSOCIATION                                                                         Stephen J. Markman,
  WORKERS COMPENSATION FUND, as                                                                                       Justices
  Subrogee of DISTEL TOOL & MACHINE
  COMPANY,
               Plaintiff-Appellee, 

                                                                    SC: 127834        

  V                                                                 CoA: 249013       

                                                                    Oakland CC: 01-030684-CK
  FARMINGTON INSURANCE
  AGENCY, LLC,
           Defendant/Third-Party

           Plaintiff-Appellant,

  and 

  MACHINERY MAINTENANCE 

  SPECIALISTS, INC.,

            Defendant,

  and 

  EMPLOYERS INSURANCE OF 

  WAUSAU and WAUSAU INSURANCE 

  COMPANIES, 

             Third-Party Defendants-Appellees.
  _______________________________________

                On order of the Court, the motion for reconsideration of the order January
  20, 2006 is considered and it is DENIED because it does not appear the order was entered
  erroneously. The motion for extension of time for filing objections to the bill of costs is
  GRANTED.

        CAVANAGH and KELLY, JJ., would grant reconsideration.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2006                      _________________________________________
                                                                               Clerk